     Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 1  of 10
                                                                    Filed 8/29/2019 4:22 PM
                                                                                                    Cathy Stuart
                                                                                                    District Clerk
                                                                                          Victoria County, Texas
                                                                                               By: Bobbi Ellinger
                                                      19-08-94919-C
                                          CAUSE NO.

PALACE BINGO, INC.                                             IN THE DISTRICT COURT OF
                                                 ~
       Plairztiff,                               ~
                                                 ~
V.                                                               VICTORIA COUNTY, TEXAS
                                                 ~
NEW HAMPSHIRE INSURANCE                          ~
COIVIPANY                                        ~
                                                 ~
       d7efendarpt.                                                       JUDICIAL DISTRICT

                               PLAINTIFF'S ORIGINAL PETITION

        COMES NOW, Plaintiff, PALACE BINGO, INC., and files this, Plaintiff's Original

Petition against Defendant, NEW HAMPSHIRE INSURANCE COMPANY, and for cause of

action, would respectfully show this Honorable Court the following:

                               I. DISCOVERY CONTROL PLAN

        1.       Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the

TEXAS RULES OF CIVIL PROCEDURE. This case involves a first-party insurance policy dispute

concerning damages attributable to Hurricane Harvey. This dispute involves complex legal issues

originating from the TExAS INSUBANCE CODE, common law, and recent Texas case law. It will

include intricate discovery regarding claims-handling practices, coverage decisions,

adjustment/payment of claims, including Plaintiff's claim, as well as and the systematic approach by

New Hampshite Insurance Company and its adjusters to the handling of catastrophic loss property

damage claims arising from Hurricane Harvey. Plaintiff therefore, respectfully asks the Court to

order that discovery be conducted in accordance with a discovery control plan tailored to the

particular circutnstances of this suit.

                                           II. PARTIES
    Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 2 of 10



        2.      Plaintiff, Palace Bingo, Inc., is Texas Domestic For-Profit Corporation which

conducts business and owns property in Victoria County, Texas.

        3.      Defendant, New Hampshire Insurance Company ("NHIC"), is a Foreign Fire and

Casualty insurance company authorized and licensed to engage in the business of insurance in the

State of Texas. NHIC may be served with process by serving its registered agent via certified mail,

return receipt requested, c/o Corporation Service Company 211 East 7th Street Suite 620, Austin,

TY 78701 -3218.

                               III. JURISDICTION & VENUE

        4.       This Court has jurisdiction over this cause of action because the amount in

controversy is within the jurisdictional limits of the Court. Pursuant to Rule 47 of the TEXAS RULES

OF CIVIL PROCEDURE, Plaintiff states it seeks monetary relief in excess of $200,000 and less than

$1,000,000.00. Plaintiff reserves the right to amend its petition duting and/or after the discovery

process.

        5.      This Court has personal jurisdiction over NHIC because NHIC is an insurance

company authorized and licensed to do business in Texas and Plaintiff's causes of action arise out of

NHIC's business activities in this state.

        6.      Venue is proper in Victoria County because the insured property is located in

Victoria County and a11 or a substantial part of the events giving rise to this lawsuit occurred in

Victoria County. TEx. CIv. P1tAC. & REM. CODE § 15.032.

                                            IV. FACTS

        7.      Plaintiff owns the commercial property at 5303 I-Iouston Highway in Victoria

County, Texas (the "Property"). NHIC sold, and Plaintiff paid for, a Texas coinmercial property

insurance policy (the "Policy") to protect and insure Plaintiff's Property, other structures,

equipment, and other items applicable to the Property and its business.



                                             Page 2 of 10
    Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 3 of 10



        8.       From August 25th through September 1, 2017, Hurricane Harvey swept across

Texas causing widespread destruction and devastation due to extreme winds up to 130 miles an hour

in Victoria County and surrounding areas. Beginning on or about August 26, 2017, Hurricane

Harvey's massive wind field caused widespread destruction in and around Victoria County, and

Plaintiffls Property, specifically.

        9.     ' Plaintiff's Property suffered extensive wind and wind-related damage during

Hurricane Harvey. Specifically, the Hurricane damaged the entire roofing system, attached canopies,

exterior and interior walls, and rooftop HVAC equipment. The Property also sustained substantial

interior water damage as a result of the wind damage to the exterior and roofing system, including

extensive damage to multiple hand-painted murals.

        10.      Following Hurricane Harvey, Plaintiff promptly and timely reported its Property

claim (the "Claim") with NHIC under the Policy and asked NHIC to cover the cost of repairs

required to return the Property to its pre-loss condition, including, but not limited to, replacement

of the roof, repairs to wind and debris damages to a71 exterior elevations, replacement of rooftop

HVAC systems, as well as repair of the significant interior water damage to virtually all interior

surfaces and building systems.

        11.     Plaintiff is entitled to these benefits under the NHIC Policy as it specifically covered

Plaintiff's Property for wind and wind-related damage, and specifically, hurricane damage. All of the

damage to the Property was covered under the express terms of the Policy.

        12.     NHIC assigned an adjuster, Andrew Michael Brown, to perform the investigation

and initial inspection of the Property on its behalf.

        13.     Mr. Brown, however, because of inadequate training or improper instruction, failed

to perform a reasonable and adequate investigation of Plaintiff's Claim. In doing so, Mr. Brown




                                              Page 3 of 10
    Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 4 of 10



either completely missed or simply ignored damages that were present at the time of his inspection

and were clearly attributable to Hurricane Harvey's powerful winds.

        14.     The inadequacy of Mr. Brown's investigation and adjustment of Plaintiffls Claim is

evidenced by the fact he neither adjusted for, nor included, the full scope of Plaintiffls cooling and

central air conditioning system damage and neglected even to address, or note, multiple rooms in the

Property. Evidence of wind damage to the Property exterior is readily apparent from even a casual

view. Tlie massive amount of roof damage allowed water to penetrate the Property's exterior in

multiple locations and resulted directly in the substantial interior damage to the Property, which

damage Mr. Brown also failed to document properly or sufficiently.

        15.     Although Plaintiff notified and, later, reminded NHIC nui-nerous times of the

significant Nvidespread roof damage which caused major leaks throughout the interior of the

Property, Mr. Brown failed to fully and adequately inspect the damaged areas of Plaintiffls property,

including the roof, among other items and areas. Mr. Brown's failure to record the full extent of the

wind-damaged Property resulted in an improperly under-scoped and consequently undervalued

estimate for repairs that Mr. Brown submitted to NHIC (the "Estimate").

        16.    As an illustration—and certainly not intended as a complete listing of all of the

errors and omissions in Mr. Brown's investigation and adjustment—the following are just some of

the unfair and unreasonable low points from his "inspection" and Estimate:

      i.      Mr. Brown's Estimate greatly under-scoped the amount necessary to remove
              and replace nearly 10,000 square feet of water-damaged carpet, carpet padding,
              ceiling tile, and insulation.

     ii.      Mr. Brown either missed or ignored damage to every interior fluorescent light,
              surveillance camera, air exchange, and ceiling fan.

     iii.     Mr. Brown either missed or ignored all interior damage to multiple
              northernmost rooms including a storage rooin, office, office bathroom, and
              office closet.




                                            Page 4 of 10
    Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 5 of 10



     iv.      Mr. Brown's Estimate greatly under-scoped the amount necessary to remove
              and replace over 800 square feet of damaged bathroom tiles, of which Mr.
              Brown documented only two square feet of and allocated less than $10.00.

      V.      Mr. Brown's Estimate fails to provide any amounts for damaged interior and
              exterior hand-painted murals.

     vi.      iMr. Brown's Estimate greatly under-scoped the amount necessary to remove
              and replace the Property cooling and central air conditioning systems.

        17.     Not only did Mr. Brown consciously under-scope the estimate to minimi7e the

amount of covered damage, he inexplicably withheld over 25% his already artificially low estimate

total as non-recoverable depreciation.

       18.     Plaintiff contends that, upon infoi-mation and belief, NHIC and Mr. Brown set out

and overdy sought to under-scope, underpay, and ultimately minimize Plaintiffls Claim for covered

damages. At minimum, NHIC ratified Mr. Brown's unreasonable and improper "adjustment" of the

Claim, resulting in Plaintiffls Claim effectively being denied in part as well as undervalued and

underpaid. Plaintiff has suffered actual damages resulting from NHIC's wrongful acts and omissions

as set forth above and further described herein.

                                  V. CAUSES OF ACTION

                                Breach of Contract against NHIC

       19.     An insurance policy is considered a contract under Texas law. NHIC failed to

perform its contractual duties to adequately compensate Plaintiff in accordance the terms of the

Policy that it wrote and sold to Plaintiff. Specifically, NHIC refused to pay the fu11 proceeds of the

Policy, although due demand was made for proceeds to be paid in an amount sufficient to cover the

damaged property, and all conditions precedent to recovery upon the Policy had been carried out

and accomplished by Plaintiff. NHIC's conduct constitutes a breach of the insurance contract

between NHIC and Plaintiff.




                                            Page 5 of 10
    Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 6 of 10



                      Non-Compliance by NI3IC with the Texas Insurance Code,
                                   Unfair Settlement Practices

        20.     NHIC's conduct constitutes inultiple violations of the TExAS INSURANCE CODE,

UNFAIR SETTLEMENT PRACTICES. TEx. INS. CODE §541.060(a). All violations under this provision

are made actionable by TEx. INS. CODE ~541.151.

        21.     Falsehoods and misrepresentations under Texas law may be communicated by

actions as well as spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

NHIC's misrepresentations by means of deceptive conduct include, but are not limited to: (1) failing

to conduct a reasonable inspection and investigation of Plaintiffls damages; (2) stating—by way of

Mr. Bxown's estimate— that Plaintiff's damages were less extensive or severe than they actually

were, resulting in the undervaluing of Plaintiffls damages; (3) using Mr. Brown's own statements and

conclusions about the scope and degree of the damage as a pretext for effectively denying covered

damages and/or underpaying damages; and (4) failing to provide an adequate explanation for the

inadequate payment(s) Plaintiff in fact received.

        22.     NHIC's unfair settlement practice, as described above, of misrepresenting—by

words and acts/omissions—to Plaintiff material facts relating to the coverage at issue, consti.tutes an

unfair metlhod of competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(1).

       23.      NHIC's unfair settlement practice, as described above, of failing to attempt in good

faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though its liability

under the Policy was reasonably clear, constitutes an unfair method of coinpetition and an unfair

and deceptive act or practice in the business of insurance. TEX. INS. CODE 5541.060(a)(2)(A).

       24.     NHIC failed to explain to Plaintiff the reasons for failing to include all covered

damages in its evaluation and/or payment(s) on the Claim. Furthermore, NHIC did not

communicate that future settlements or payments would be forthcoming to pay for the entire


                                             Page 6 of 10
    Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 7 of 10



amount of Plaintifps loss, nor did it provide any explanation for the failure to adequately settle

Plaintiff's Claim. NHIC's conduct is a violation of the Tx'XAS INSURANCE CODE, UNFAIR

SETTLEMENT PRACTICES. TEx. INS. CODE 5541.060(a)(3).

        25.       Although promptly reported by Plaintiff to NHIC, NHIC did not properly inspect

the Property and failed to account for and/or undervalued many of Plaintiff's damages, both

exterior and interior. NHIC's unfair settlement practice, as described above, of refusing to pay

Plaintiffls full Claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEx. INS.

CODE ~541.060(7).

                    Non-Compliance by NHIC with the Texas Insurance Code,
                                Prompt Payment of Claims Act

        26.       NHIC's conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

PROMPT PAYMENT OF CLALvIS ACT. All violations made under this provision are made actionable by

TEx. INS. CODE ~542.060.

        27.       NHIC's failure—and thus continuing delay—to remit full payment of the amoutits

o`ved on Plaintiffls Claim following its receipt of all items, statements, and forms reasonably

requested and required, as described above, constitutes a non-prompt payment of the Claim. TEX.

INS. CODE 5542.058.

                        Breach of the Duty of CTood Faith and Fair Dealing

       28.        NHIC's conduct constitutes a breach of the common law duty of good faith and fair

dealing that a Texas insurer owes to its policy holders on account of the disparity in bargaining

power between an insurance company and its individual insureds with respect not only to the

drafting of the contract of insurance itself, but also with respect to the handling and payment of

insured claims.




                                             Page 7 of 10
    Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 8 of 10



        29.      NHIC's failure, as described above, to adequately and reasonably investigate and

evaluate Plaintiffls Claim, despite the fact that at the very same time, NHIC knew, or should have

known by the exercise of reasonable diligence, that its liability was reasonably clear, constitutes a

breach of NHIC's duty of good faith and fair dealing to Plaintiff, which is both non-delegable and

continues to exist until the relationship between the parties is ultimately changed to that of

judgement debtor and judgement creditor, respectively.

                                      VI. gNOWLEDGE

        30.     All of the acts described above, together and singularly, were done "knowingly" as

that term is used in the TExAS INSURArTCE CODE and were a producing cause of Plaintiffls damages

described herein.

                             VII. CONDITIONS PRECEDENT

        31.     All conditions precedent to Plaintiffls claims £or relief have been performed or have

occurred and/or Defendant waived the same. This includes, but is not limited to, providing notice

pursuant to TExAs INSURANCE CODE 542A and pre-litigation alternative dispute resolution, if any.

                                       VIII. DAMAGES

       32.      Plaintiff would sho-w that all the acts as alleged herein, taken together or singularly,

constitute the producing cause of the damages sustained by Plaintiff.

       33.      As previously mentioned, Plaintiff's covered losses have not been properly addressed

or paid, which has prevented Plaintiff from making necessary repairs, thus causing further,

consequential damage, to the Property while also causing undue hardship and a burden on Plaintiff.

These damages and losses are a direct result of Defendant's mishandling of Plaintiffls Claim in

violation of the terms of the Policy at issue and of the laws set forth above.




                                              Page 8 of 10
       Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 9 of 10



         34.    For breach of contract, Plaintiff is entitled to regain the benefit of its bargain with

respect to its purchase of the Policy, which is the amount of its Claim, together with attorneys' fees

under TEXAS CIVIL PRACTICE & REMEDIES CODE Section 38.001.

         35.    For noncompliance with the TEx11S INSURANCE CODE, UNFAIR SETTLEiviENT

PRACTICES, Plaintiff is entitled to actual damages, which include the loss of the benefits that should

have been paid pursuant to the Policy, court costs, interest, and attorneys' fees. For knowing

conduct of the acts and conduct described and complained of above, Plaintiff is entitled to, and does

hereby, seek recovery of three times its actual damages. TEx. INS. CODE ~541.152.

         36.    For noncompliance with the TExAS INSURANCE CODE, PROMPT PAI'IviENT OF

CLtllitils ACT, Plaintiff is entitled to interest on the amount o~f the Claim as damages at the rate

determined under TEX. INS. CODE ~542.060, together with reasonable and necessary attorneys' fees.

         37.    For breach of common law duty of good faith and fair dealing, Plaintiff is entitled to

compensatory damages, including all forms of loss resulting from NHIC's breach of its Duty, such

as additional costs, diminution in value, economic hardship, additional losses resulting from

nonpaytnent of the amount owed, and exemplary damages

         38.    For the prosecution and collection of this Claim, Plaintiff has been compelled to

engage the services of the attorneys and law firms whose names are subscribed to tlus pleading.

Therefore, Plaintiff is entitled to recover a sum for the reasonable and necessaiy services of

Plaintiffls attorneys in the preparation and trial of this action, including any appeals to the Court of

Appeals and/or the Texas Supreme Court.

                                     IX. JURY DElVIAND

         39.   Plaintiff requests that all causes of action alleged herein be tried before a jury

consisting of citizens residing in Victoria County, Texas. Plaintiff hereby tenders the appropriate jury

fee.



                                             Page 9 of 10
   Case 6:19-cv-00090 Document 1-4 Filed on 09/27/19 in TXSD Page 10 of 10



                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial hereof, said

Plaintiff has and recovers such sums as would reasonably and justly compensate it in accordance

with the rules of law and procedure, as to actual damages, treble damages under the TEXAS

INSURANCE CODE, and all punitive and exemplary damages as may be found. In addition, Plaintiff

requests the award of attorneys' fees for the trial and any appeal of this cause, for all costs of Court

on its behalf expended, for pre-judgment and post-judgment interest as allowed by law, and for all

such other and further relief, whether by law or at equity, to which it may show itself to be justly

entitled.

                                                Respectfully submitted,

                                                WILLIAMS HART BOUNDAS EASTERBY LLP

                                               By: /s/ Sean H. McCarthy
                                                   Sean H. McCa.rthy
                                                   State Bar No. 24065706
                                                   P. Griffin Bunnell
                                                   State Bar No. 24080815
                                                   8441 Gulf Freeway, Ste 600
                                                   Houston, TY 77017
                                                   Telephone: 713-230-2200
                                                   Fax: 713-643-6226
                                                   Email: smccarthy@whlaw.com
                                                   Email: gbunnell@whlaw.com

                                               AND

                                               THE Coox LAw FIRNI, PLLC
                                                 Andrew C. Cook
                                                 State Bar No. 24057481
                                                 7324 Southwest Freeway, Suite 585
                                                 Houston, Texas 77074
                                                 Tel. (713) 401-2890
                                                 Facsimile: (713) 643-6226
                                                 Email: acc@texinsurancelaw.com

                                               ATT®RNEYS FOR PLAINTIFF




                                            Page 10 of 10
